274 F.2d 829
Harry GLIMPv.Charles BROSCH, Jr., et al.
No. 6173.
United States Court of Appeals Tenth Circuit.
Nov. 18, 1959.

Appeal from the United States District Court for the Northern District of Oklahoma.
Harry D. Moreland, Tulsa, Okl., for appellant.
Ungerman, Grabel, Ungerman, Leiter & Unruh, Charles A. Whitebook and John T. Gibson, Tulsa, Okl., and Jack B. Sellers, Drumright, Okl., for appellees.
Before MURRAH, Chief Judge, BREITENSTEIN, Circuit Judge, and CHRISTENSON, District Judge.
PER CURIAM.


1
Appeal dismissed on motion of appellant.